Citation Nr: 0908774	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-08 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the benefit sought on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A.  
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to  provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30,  
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a);  38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran prior to his adjudication of his 
claim in May 2004, in March 2003, April 2003, May 2003, 
November 2003 and March 2004.  While the above notices did 
not provide the claimant with notice of the type of evidence 
necessary to establish an effective date and disability 
rating for the disability on appeal in accordance with the 
Court's holding in Dingess, supra, the Board finds that the 
failure to provide this type of notice is harmless because 
the preponderance of the evidence is against the appellant's 
claim and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All identified VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  

In this case, in February 2004, the National Personnel 
Records Center (NPRC) notified the RO that the Veteran's 
service records had probably been destroyed by the fire at 
NPRC.  In March 2004, the RO prepared a Formal Finding of 
Unavailability of Service Records that both outlined the 
steps taken to obtain the Veteran's records and reconstructed 
medical records, and concluding that they are unavailable .  
In November 2003 and again in March 2004, the RO notified the 
Veteran of the difficulty it was having in obtaining his 
service medical records.  
Moreover, VA in March 2003 had already notified the Veteran 
of the fact that a fire at the NPRC had destroyed 80 percent 
of the stored records and invited him to file alternative 
documents in support of his claim.  No alternative service 
records were thereafter filed by the Veteran with the RO.

Where, as here, "service medical records are presumed 
destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Given the above development, the Board finds that VA has met 
its obligation to attempt to locate alternate service records 
and therefore adjudication of his claim may go forward 
without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").   

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for bilateral hearing loss.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for bilateral hearing loss 
because such an examination would not provide any more 
pertinent information than is already associated with the 
claims file.  As will be explained below, the Veteran has not 
been shown to have had a disease, event, or injury during 
active military service or for many decades thereafter.  The 
record contains no probative evidence that demonstrates 
otherwise. Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not 
already contain evidence of an in-service event, injury, or 
disease). 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air  
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.   
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing  
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for  
service connection claims involving impaired hearing.  38  
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38  
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept  determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.  App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2  Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

The Veteran claims that his hearing loss was caused by being 
struck in the head by a Military Police (MP) officer while in 
service.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

Initially, the Board notes that its review of the record 
shows that the Veteran has been diagnosed with hearing loss 
as defined by VA since 2001.  See 38 C.F.R. § 3.385; VA 
treatment record dated in May 2001. 

The Veteran's service treatment records are unavailable. As a 
result, there are no audiological examinations that diagnose 
hearing loss.  Therefore, entitlement to service connection 
for bilateral hearing loss based on in-service incurrence 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1946 and 
first being diagnosed with bilateral hearing loss over fifty 
years later in 2001 is persuasive evidence against continuity 
of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service); also see VA audiological 
examination dated in May 2001.

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report that he had problems 
hearing people talk since service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the 
Veteran is not competent to diagnosis hearing loss as defined 
by VA because he does not have the required medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, his claim of having problems with hearing 
people talk since the in-service incident when he was struck 
in the head by a MP is not supported by what is found in the 
post-service medical records. Although, the Veteran's service 
medical records are not available, none of the identified 
records that the Veteran asked the VA to obtain on his behalf 
show problems with hearing loss until 2001.  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for bilateral hearing 
loss for decades after service, than the Veteran's claims.  
Therefore, entitlement to service connection for bilateral 
hearing loss based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board finds that there is no competent and credible 
medical evidence in the record of a causal association or 
link between the post-service bilateral hearing loss and an 
established injury, disease, or event of service origin.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  While the 
Veteran and his representative have claimed otherwise, the 
Board does not find these lay assertions credible because as 
lay persons they do not have the required medical expertise 
to give such an opinion.  Espiritu, supra.  Therefore, the 
Board also finds that service connection for bilateral 
hearing loss is not warranted based on the initial 
documentation of the disability after service.  See 
38 U.S.C.A. §1110; 38 C.F.R. § 3.303(d).

Likewise, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with hearing loss in the 
first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303. 

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


